DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: device 10 as recited in paragraph [0012], line 5; brush head 12 as recited in paragraph [0012], line 5, paragraph [0013], line 5 and paragraph [0014], line 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The disclosure is objected to because of the following informalities:
	Paragraph [0014], line 8, it appears “rotatable” should read – rotatably --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2004/0255410 (hereinafter Schonewille et al.).
As for claim 1, Schonewille et al. discloses in Figs. 54-56, for example, a cleaning brush device B10d comprising: a handle including a cavity for enclosing a battery operated motor (motor in phantom with output member B220 in Fig. 54; battery would appear to be in handle of Fig. 54 but in any case, reference Fig. 57 and paragraph [0164] disclosing battery C26b in handle C12b) which is configured to initiate a spinning motion of an attached brush head B216 (rotation arrow in Fig. 54 and paragraph [0161]); a power button positioned at a distal end of the handle (reference Fig. 57 and paragraph [0164] disclosing a power switch C24b at a distal end of the handle C12b), the power button is configured to actuate the battery operated motor; an attachment unit which can be latch B224 (to retain the removable/detachable head) positioned at a proximate end of the handle, the attachment unit B224 is configured to receive a detachable tool brush head B202/B216, B202a/B216a or B202b/B216b; Figs. 54-56 and paragraphs [0161]-[0163]); a first detachable brush head B202b having a triangular shape with a nose or pointed tip B250 (Fig. 56 and paragraph [0163]), the first detachable brush head configured to fit in and clean tight spaces (“…configured to provide access in relatively tight areas, such as corners”; paragraph [0163]); and a second detachable brush head B202 having a circular shape (rotary brush B218 and rotation arrow; Fig. 54 and paragraph [0161]), the second brush head configured to clean a surface of an object. As for the device being an automobile rim and tire brush device, such recitation merely involves intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As for claims 4 and 5 reciting wherein the first detachable brush head is configured to clean an automobile rim and wherein the second detachable brush head is configured to clean an automobile tire, respectively, such recitations merely involve intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schonewille et al. in view of GB 2 354 700 (hereinafter Azzopardi).
	As for claims 2 and 3 reciting wherein the first detachable brush head has a “soft” surface and wherein the second detachable brush head has a “hard” surface, respectively, Schonewille et al. already teaches that the tool heads may be a brush, sponge or pad-like material for various tasks such as scrubbing, buffing or polishing (paragraphs [0161]-[0163]) and a brush, sponge or pad-like material could well be (considered) “soft” or “hard” and are deemed merely relative terms. In any case, the reference to Azzopardi teaches in both figures of drawing Sheet 1 of 1 the concept of a battery operated cleaning brush device having a (removable) brush head arrangement 1 where various types of head brushes are available from soft (optional fine bristle hair) or hard (optional coarse hair) (see specification p. 1, lines 4-5 and claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Schonewille et al. cleaning device such that there is a first detachable brush head having a soft surface and a second detachable brush head having a hard surface as suggested by Azzopardi to improve the overall cleaning versatility of the cleaning device depending on the cleaning task at hand.
	
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to McGregor and Becker are pertinent to various triangle shaped brush heads. The references to Madison, Watson, Murphy et al., George et al., Dolah, Haughton and Beiermann are pertinent to various cleaning devices with interchangeable brush head arrangements.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723